 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10   RONNIE LEE,                   )   No. CV 17-19-JVS (FFM)
                                   )
11                    Plaintiff,   )   ORDER ACCEPTING FINDINGS,
          v.                       )   CONCLUSIONS AND
12                                 )   RECOMMENDATIONS OF
     LOS ANGELES COUNTY            )   UNITED STATES MAGISTRATE JUDGE
13   PROBATION DEPARTMENT, et al., )
                                   )
14                    Defendants. )
                                   )
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records
 2   and files herein, the Report and Recommendation of United States Magistrate Judge
 3   (Docket No. 70), and the late objections thereto (Docket No. 74). Good cause appearing,
 4   the Court concurs with and accepts the findings, conclusions, and recommendations of
 5   the Magistrate Judge contained in the Report after having made a de novo determination
 6   of the portions to which objections were directed.
 7         IT IS ORDERED that Judgment be entered dismissing the counts against
 8   California Department of Corrections & Rehabilitation (Counts One, Two, Three, and
 9   Four of the Second Amended Complaint) with prejudice, dismissing Counts Five and
10   Six against the County of Los Angeles with prejudice, and dismissing the state law claim
11   in Count Seven without prejudice.
12
13
14   DATED: July 8, 2019
                                                               JAMES V. SELNA
15                                                          United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
